Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Claims 1-20 are pending.
	Claims 1-20 are rejected.
	
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m). 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application repeats a substantial portion of prior Application No. 16/141,591, filed 09/25/2018, adds and claims additional disclosure not presented in the prior application, and names the 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 16/141,591.

Drawings
The drawings were received on 22 June 2021.  These drawings are accepted.


Claim Rejections - 35 U.S.C. § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

            The invention employs the specific strain of Bacillus subtilis ssp inaquosorum having accession number NRRL B-67989. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It appears that a deposit was made in this application as filed, as noted on page 27, para. [0091] of the originally-filed specification.  However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
However, both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. It is noted that Applicant has complied with this requirement (originally-filed specification, pg. 27, para. [0091]). It is noted that Applicant has not filed any deposit information with regard to NRRL B-67989.

However, it is noted that Applicant has failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above, some of which are reiterated in paragraphs “(1)” and “(2)” above. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Lin et al. (U.S. Patent Application Publication No. 2017/0296608 A1; Pub. Date: Oct. 19, 2017; Filed: Apr. 19, 2016) in view of Lim et al. (Korean Patent Application Publication No. KR20120116802; Pub. Date: 19 October 2012; see NPL as machine translation (MT) for page/para. numbering, pp. 1-8) as evidenced by Ito et al. ((2004) Intl. J. Obesity 28: 242-247), and in view of Rooney et al. ((2009) Intl. J. Syst. Evol. Microbiol. 59: 2429-2436).

Lin et al. addresses some of the limitations of claims 1-4 and 11-14, and the limitations of claims 9, 10, 19 and 20.
Regarding claims 1, 9, 10, 11, 19 and 20, Lin et al. shows a natural composition comprising Coleus forskohlii extract and Bacillus subtilis BS139. The user would achieve the goal of losing weight while taking the natural composition (pg. 1, para. [0006] [Claim 1- A method of improving body composition in an individual] [Claim 11- A method of reducing body fat percentage in an individual]).
The natural composition is applied to a health food or animal feed (pg. 1, para. [0014] [Claims 1 and 11- (a) administering orally to the individual a composition comprising an isolated strain of Bacillus subtilis]).
The natural composition would reduce 10% to 80% weight of abdominal fat in an animal or a human body effectively (pg. 1, para. [0010] [Claims 1 and 11- wherein the body fat percentage is reduced] [Claims 9, 10, 19 and 20]).
Regarding claims 1, 2, 3, 4, 11, 12, 13 and 14, Lin et al. shows an experiment conducted in female rats which lasted six weeks (pg. 2, para. [0020] thru [0023]). In one example of the composition, the content of Bacillus subtilis BS139 is 0.02 wt% to 0.08 wt% (pg. 1, para. [0009] [a dosage amount of 0.02 wt% to 0.08 wt%] [for six weeks (= 42 days)]).
Lin et al. further teaches that the best way to lose weight is to rely on regular exercises and changing diet (pg. 1, para. [0004]).

Lin et al. does not show: 1) Bacillus subtilis ssp inaquosorum [Claims 1 and 11]; 2) a dose of from about 1x108 CFU per day to about 1x1011 CFU per day; 1x109 CFU to about 1x1010 CFU per day; and 5x109 CFU per day [Claims 1, 2, 3, 11, 12 and 13]; and 3) administering the composition for at least 70 days or for at least 90 days [Claims 1, 4, 11 and 14].

Lim et al. as evidenced by Ito et al. addresses some of the limitations of claims 1 and 11, and provides motivation for incorporating a Bacillus subtilis subspecies inaquosorum strain into the composition for improving body composition by reducing body fat, as shown by Lim et al., by way of addressing the limitations of claims 1 and 11.
Regarding claims 1 and 11, Lim et al. shows a fermented soybean composition (Chungkukjang/Cheonggukjang) comprising a Bacillus subtilis ssp inaquosorum strain (pg. 4, para. [0005] [a composition comprising an isolated strain of Bacillus subtilis ssp inaquosorum strain]).
Chungkookjang is Korea's representative fermented food produced by short fermentation for 2-3 days using Bacillus subtilis in soybean, and it is known that it has immunity enhancement, anticancer activity and is effective for prevention and inhibition of metabolic diseases, such as diabetes and hyperlipidemia (pg. 4, para. [0004] [nexus to Lin et al.] [B. subtilis composition for reducing body fat]).

	Lim et al. does not show the relationship between hyperlipidemia and body fat generation, with regard to claims 1 and 11.

	Ito et al. teaches that excess accumulation of body fat is related to dyslipidemia in normal-weight subjects (pg. 242, Title). The odds ratio of LDL-C elevation, TG elevation and dyslipidemia were significantly increased at high higher levels of %FM (fat mass) for both males and females (Figures 1-3) (pg. 245, column 1, para. 1; and pg. 246, Fig. 3). That is, this increase in the described labels exemplifies hyperlipidemia. 
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of improving body composition by reducing body fat percentage, comprising administration of a Bacillus subtilis strain, as shown by Lin et al., by incorporating (or by substituting the B. subtilis strain, shown by Lin et al., with) the Bacillus subtilis ssp inaquosorum strain [Claims 1 and 11], shown by Lim et al. as evidenced by Ito et al., with a reasonable expectation of success, because Lim et al. as evidenced by Ito et al. teaches that a Bacillus subtilis ssp inaquosorum strain can be incorporated into an orally administered composition in order to inhibit hyperlipidemia, which is related to body fat accumulation, which is the intent for which the B. subtilis strain is orally administered, as shown by Lin et al. (MPEP 2143 (I)(A,B(3),G) and (MPEP 2144 (I)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Lim et al. teaches that the fermented soybean composition (chungkookjang) comprising B. subtilis can also be used to inhibit metabolic diseases, in general, including hyperlipidemia (pg. 4, para. [0004]). Therefore, one of ordinary skill in the art would have been motivated to have incorporated a microbe, such as Bacillus subtilis ssp inaquosorum strain, which exhibits properties related to the treatment of hyperlipidemia, as shown by Lim et al., because Ito et al. shows that excess accumulation of body fat is related to hyperlipidemia. That is, the administration of Bacillus subtilis ssp inaquosorum would effectively reduce body fat in any individual (sick or healthy) in need of or desiring body fat reduction.  
It would have been further obvious to have administered the composition comprising Bacillus subtilis ssp inaquosorum in a specific range dosage amount in units of CFU/day [Claims 1, 2, 3, 11, 12 and 13], with a reasonable expectation of success, because Lin et al. teaches that between 0.02 wt% and 0.08 wt% of a B. subtilis strain would reduce 10% to 80% weight of abdominal fat accumulation in an animal or a human body (pg. 4, para. [0033]); and it is important to most people to maintain a heathy body weight as a personal goal (pg. 1, para. [0003]). Therefore, one of ordinary skill in the art would: 1) recognize that the weight percentages of B. subtilis could be calculated as colony-forming units (CFU)/day (MPEP 2144 (I)); and 2) use routine optimization to determine the optimal amount (range) (or dosage) of B. subtilis ssp. inaquosorum microbe (in either CFU/day or wt%) that would be required to attain the level of body fat reduction (e.g., between 10% to 80%) required or desired for the health or personal goal applications of an individual (MPEP 2144.05 (II)). 
   
It would have been further obvious to have administered the composition comprising Bacillus subtilis ssp inaquosorum for at least 70 or 90 days [Claims 1, 4, 11 and 14]), with a reasonable expectation of success, because Lin et al. shows studies in which administration of  a B. subtilis composition was performed for 42 days, and also teaches that between 0.02 wt% and 0.08 wt% of a B. subtilis strain would reduce 10% to 80% weight of abdominal fat accumulation in an animal or a human body (pg. 4, para. [0033]); and it is important to most people to maintain a heathy body weight as a personal goal (pg. 1, para. [0003]). Therefore, one of ordinary skill in the art would use routine optimization to determine the optimal time interval for administration of B. subtilis ssp inaquosorum strain (e.g., 70 or 90 days) in order to attain the level of body fat reduction (e.g., between 10% to 80%) required or desired for the health or personal goal applications of an individual (MPEP 2144.05 (II)). 
It would have been further obvious to have substituted the Bacillus subtilis ssp inaquosorum species, shown by Lim et al. as evidenced by Ito et al., with claimed strain Bacillus subtilis ssp inaquosorum with accession no. NRRL B-67989, with a reasonable expectation of success, because Rooney et al. teaches that MALDI-TOF biomarker profiling of several different strains of B. subtilis ssp inaquosorum were identifiable by a unique lipopeptide ion at m/z 1120.8, and that the biomarker at m/z 1120.8 is unique to B. subtilis subsp. inaquosorum, and which can be used in addition to gene sequence analysis to differentiate these strains from other B. subtilis subspecies. (pg. 2433, column 1, para. 2).  In addition, all B. subtilis subsp. inaquosorum strains made more C16:0 fatty acid methyl esters (FAME) compared to two other B. subtilis subspecies (pg. 2433, column 2, para. 1). That is, because Rooney et al. teaches that all of the B. subtilis subsp. inaquosorum strain representatives that were studied share identical biochemical characteristics, one of ordinary skill in the art would have the reasonable expectation that all strains of B. subtilis subsp. inaquosorum would function similarly with regard to improving body composition by reducing body fat percentage (MPEP 2143 (I)(A,B(3),G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


	Claims 5-8 and 15-18 are rejected under 35 U.S.C. §103 as being unpatentable over Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9-14, 19 and 20 above, and further in view of Heming ((2016) T Nation. Datasheet [online]. pp. 1-6), and Poliquin Group ((2014) Datasheet [online]. pp. 1-5).

Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9-14, 19 and 20 above, do not show: 1) submitting the individual to a resistance training program 3 days per week throughout the entire at least 70 or at least 90 days [Claims 5, 6, 15 and 16]; and 2) submitting the individual to a conditioning training program 3 days per week throughout the entire at least 70 or at least 90 days [Claims 7, 8, 17 and 18].

Heming addresses the limitations of claims 5, 6, 7, 8, 15, 16, 17 and 18.
Heming teaches a regimen for losing body fat quickly and keeping it off (pg. 1, para. 5 [nexus to Lin et al.] [reduce body fat percentage]). Nutrition is the single most important thing for fat loss (pg. 1, Section 1- prioritize nutrition, para. 1 [nexus to Lin et al.] [a natural probiotic composition]).
Regarding claims 5, 6, 7, 8, 15, 16, 17 and 18, Heming teaches that spending some of one’s training time getting stronger allows one to do all other forms of training (e.g., metabolic resistance training, conditioning) at a higher/faster level and this makes them even more effective for getting rid of unwanted body fat (pg. 2, Section 3- get stronger, para. 1 [nexus to Lin et al.] [exercise to lose weight, reduce body fat]). Heming shows a 7 day training program that shows resistance and conditioning programs describing specific types of exercises that are performed at least 3 days per week; e.g., Monday- deadlift and bench press exercises, and alacate training with sprints (pp. 3-4); Tuesday- running (pg. 4); Wednesday- dumbbell row and prowler push or walking lunges (pg. 4); Thursday- runs or 30-60 minute brisk walk (pg. 5); and Friday- clean and press and alacate training with sprints (pg. 5).

It is noted that the instant specification recites: “In certain embodiments,…, the term ‘resistance training program’ can refer,…, to a linear periodized resistance training program incorporating upper body and lower body workouts centered on three core lifts (bench press, squats, and dead lifts)…” (originally-filed specification, pg. 69, para. [0829]); and “In certain embodiments,…, the term ‘conditioning training program’ can refer,…, to conditioning, agility, jumping, and sprint exercises, with workouts consisting of approximately 30-40 minutes of sports-specific skill development and conditioning-related work” (pg. 70, para. [0830]). Compare to the regimen described by Heming.

Poliquin Group teaches that consumption of probiotics in conjunction with resistance and/or conditioning training, such as that shown by Heming, can help to reduce the body fat percentage of an individual.
Poliquin Group teaches that a lot of people make the mistake of approaching fat loss by only focusing on one aspect for changing body composition (pg. 1, para. 2 [nexus to Lin et al. and Heming] [reduce body fat]). Described are details of putting principles into practice so that you get the body you’ve been hoping for (pg. 2, para. 5). The principles include: 1- strength training with a high volume, short rest periods, and moderate loads (pp. 2-3, para. #1 thru #3 [nexus to Heming] [resistance and/or conditioning training]); and 2- taking care of your digestion by getting probiotics. In a Japanese study, drinking fermented milk containing probiotic bacteria for four weeks led to a small loss of body fat and a decrease in belly fat of 8.2 percent (pg. 4, para. #9 [nexus to Lin et al., Lim et al. and Taillade et al.] [B. subtilis probiotic bacterium]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of improving body composition by reducing body fat percentage, comprising administration of a Bacillus subtilis ssp inaquosorum strain, as shown by Lin et al. in view of Lim et al. as evidenced by Ito et al., and in view of Rooney et al., as applied to claims 1-4, 9-14, 19 and 20 above, by incorporating an exercise regimen that includes resistance and conditioning programs at least three days per week [Claims 5-8 and 15-18], as shown by Heming, with a reasonable expectation of success, because Heming shows resistance and conditioning programs that facilitate body fat reduction, which is the intent of the composition, shown by Lin et al. (MPEP 2143 (I)(A,G)). In addition, Lin et al. teaches that the best way to lose weight is to rely on regular exercises and changing diet (pg. 1, para. [0004]) (MPEP 2143 (I)(A,G)).
In addition, Poliquin Group teaches that a resistance and/or conditioning program should be coupled with probiotics ingestion in order to facilitate body fat reduction. Therefore, one of ordinary skill in the art would have been motivated to have made that modification, because an individual interested in reducing body fat would want to combine as many approaches as possible (i.e., consuming a composition comprising a probiotic and performing resistance and conditioning exercises) with the expectation that the combination of activities would aid in the reduction of body fat percentage in a synergistic manner.
It would have been further obvious, and one would have been motivated, to have maintained the resistance and conditioning training programs for at least 70 or 90 days [Claims 5-8 and 15-18], with a reasonable expectation of success, because an individual interested in reducing body fat would want to maintain the nutritional regimen, as shown by Lin et al. and suggested by Poliquin Group, and the resistance and conditioning programs, as shown by Heming and Poliquin Group, for whatever length of time it would take for said individual to reach his/her goal with regard to the percentage of body fat reduced, for example for at least 3 months (90 days) (MPEP 2143 (I)(A,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651             

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651